Exhibit 10.19

SUPPLEMENTAL DIRECTOR

RETIREMENT PLAN

CRESCENT BANK AND TRUST COMPANY

Jasper, Georgia

Effective September 1, 2007



--------------------------------------------------------------------------------

SUPPLEMENTAL DIRECTOR RETIREMENT PLAN

This Supplemental Director Retirement Plan (the “Plan”) is effective as of
September 1, 2007. This Plan formalizes the agreements by and between CRESCENT
BANK AND TRUST COMPANY (the “Bank”), a state chartered commercial bank, and
certain directors, hereinafter referred to as “Director(s)”, who have been
selected and approved by the Bank to participate in this Plan and who have
evidenced their participation by execution of a Supplemental Director Retirement
Joinder Agreement (“Joinder Agreement”) in a form provided by the Bank. This
Plan replaces the individual Director Supplemental Retirement Plan Agreements
between the Bank and Directors and is intended to comply with Internal Revenue
Code (“Code”) Section 409A and any regulatory or other guidance issued under
such Section. Any reference herein to the “Company” shall mean CRESCENT BANKING
COMPANY. The Company shall be a signatory to this Plan for the sole purpose of
guaranteeing the Bank’s performance hereunder.

WITNESSETH:

WHEREAS, Directors serve on the Board of Directors of the Bank; and

WHEREAS, the Bank recognizes the valuable services heretofore performed for it
by such Directors and wishes to encourage their continued service and to provide
them with additional incentive to achieve corporate objectives; and

WHEREAS, the Bank and each Director previously entered into an Director
Supplemental Retirement Plan Agreement pursuant to which the Bank offered
Director an “indexed retirement benefit” (collectively, such agreements are
referred to as an “Indexed Retirement Plan”; and

WHEREAS, the Bank finds the so-called “Indexed Retirement Plan” cumbersome and
difficult to administer and has determined that it generally fails to provide
the level of retirement benefit expected by Directors; and

WHEREAS, the Bank desires to replace the Indexed Retirement Plan with a
Supplemental Director Retirement Plan for current Directors in order to modify
the plan design into a “defined benefit” arrangement that provides greater
certainty to Directors as to benefits available at retirement and to bring it
into compliance with new Section 409A of the Internal Revenue Code (“Code”); and

WHEREAS, the Bank has adopted this Supplemental Director Retirement Plan which
controls all issues relating to Supplemental Retirement Benefits as described
herein.

NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Bank and Director agree as follows:

SECTION I

DEFINITIONS

When used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:

 

1.1 “Accrued Benefit” means that portion of the Supplemental Retirement Benefit
which is expensed and accrued under generally accepted accounting principles
(GAAP).

 

1.2 “Administrator” means the Bank and/or its Board.



--------------------------------------------------------------------------------

1.3 “Bank” means CRESCENT BANK AND TRUST COMPANY and any successor thereto.

 

1.4 “Beneficiary” means the person or persons (and their heirs) designated by a
Director as the Beneficiary to whom the deceased Director’s benefits are
payable. Such beneficiary designation shall be made on the form attached hereto
as Exhibit A and filed with the Plan Administrator. If no Beneficiary is so
designated, then Director’s Spouse, if living, will be deemed the Beneficiary.
If Director’s Spouse is not living, then the Children of Director will be deemed
the Beneficiaries and will take on a per stirpes basis. If there are no living
Children, then the Estate of Director will be deemed the Beneficiary.

 

1.5 “Benefit Age” shall be the birthday on which Director attains the age set
forth in Director’s Joinder Agreement, on which he or she becomes entitled to
the Supplemental Retirement Benefit.

 

1.6

“Benefit Eligibility Date” shall be the later of (1) the 1st day of the month
following the month in which Director attains the Benefit Age, or (ii) the 1st
day of the month following the month in which Director actually has a Separation
from Service. Notwithstanding the above, the Director may elect in the
Director’s Joinder Agreement that the Supplemental Retirement Benefit be paid to
the Director on a the 1st day of the month following attainment of Benefit Age,
without regard to whether the Director has a Separation from Service, and such
date shall be the Benefit Eligibility Date, provided, however, that if a
Director attains his or her Benefit Age in 2007, January 1, 2008 shall be the
Benefit Eligibility Date.

 

1.7 “Board” shall mean the Board of Directors of the Bank, unless specifically
noted otherwise.

 

1.8 “Cause” shall mean: (i) the willful and continued failure of Director to
perform substantially Director’s duties with the Bank (other than any such
failure resulting from incapacity due to physical or mental illness, and
specifically excluding any failure by Director, after reasonable efforts, to
meet performance expectations), after a written demand for substantial
performance is delivered to Director by the Bank’s Board, which demand
specifically identifies the manner in which such Board believes that Director
has not substantially performed Director’s duties, or (ii) the willful engaging
by Director in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Bank. For purposes of this provision, no act or
failure to act, on the part of Director, shall be considered “willful” unless it
is done, or omitted to be done, by Director in bad faith or without reasonable
belief that Director’s action or omission was in the best interests of the Bank.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or based upon the advice of counsel for the Bank shall
be conclusively presumed to be done, or omitted to be done, by Director in good
faith and in the best interests of the Bank. The cessation of service of
Director shall not be deemed to be for Cause unless and until there shall have
been delivered to Director a copy of a resolution duly adopted by the
affirmative vote of not less than three-fourths of the entire membership of the
Board of the Bank at a meeting of such Board called and held for such purpose
(after reasonable notice is provided to Director and Director is given an
opportunity, together with counsel, to be heard before such Board), finding
that, in the good faith opinion of such Board, Director is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.

 

1.9 A “Change in Control” of the Bank or the Company shall mean (1) a change in
ownership of the Bank or the Company under paragraph (i) below, or (2) a change
in effective control of the Bank or the Company under paragraph (ii) below, or
(3) a change in the ownership of a substantial portion of the assets of the Bank
or the Company under paragraph (iii) below:

 

2



--------------------------------------------------------------------------------

  (i) Change in the ownership of the Bank or the Company. A change in the
ownership of the Bank or the Company shall occur on the date that any one
person, or more than one person acting as a group (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the
corporation that, together with stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of such corporation.

 

  (ii) Change in the effective control of the Bank or the Company. A change in
the effective control of the Bank or the Company shall occur on the date that
either (A) any one person, or more than one person acting as a group (as defined
in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Bank or the Company possessing
30% or more of the total voting power of the stock of the Bank or the Company;
or (B) a majority of members of the Bank or the Company’s Board of Directors is
replaced during any 12-month period by Directors whose appointment or election
is not endorsed by a majority of the members of the corporation’s Board of
Directors prior to the date of the appointment or election, provided that this
sub-section (B) is inapplicable where a majority shareholder of the Bank or the
Company is another corporation.

 

  (iii) Change in the ownership of a substantial portion of the Bank’s or the
Company’s assets. A change in the ownership of a substantial portion of the
Bank’s or the Company’s assets shall occur on the date that any one person, or
more than one person acting as a group (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(vii)(C)), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Bank or the Company that have a total gross fair market
value equal to more than 40% of the total gross fair market value of all of the
assets of the Bank or the Company immediately prior to such acquisition. For
this purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

 

  (iv) For all purposes hereunder, the definition of Change in Control shall be
construed to be consistent with the requirements of Treasury Regulation
Section 1.409A-3(i)(5), except to the extent that such regulations are
superseded by subsequent guidance.

 

1.10 “Children” means Director’s children, or the issue of any deceased
Children, then living at the time payments are due the Children under this Plan.
The term “Children” shall include both natural and adopted Children.

 

1.11 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.12 “Disability Benefit” means the monthly benefit payable to Director in
accordance with Section 3.6 hereof following a determination that Director is
disabled.

 

1.13 “Effective Date” of this Plan shall be September 1, 2007. As of the
Effective Date, this Plan supersedes and replaces, with respect to current
Directors, the Indexed Retirement Plan.

 

3



--------------------------------------------------------------------------------

1.14 “Estate” means the estate of Director.

 

1.15 “Director” means a Director of the Bank or the Company who participates in
the Plan by executing a Joinder Agreement.

 

1.16 “Interest Factor,” unless specifically designated otherwise in this
Subsection or in another place in this Plan, means monthly compounding or
discounting, as applicable, at six percent (6%). For purposes of determining the
present value of the amount necessary to contribute to a rabbi trust to fund
Director’s benefit in the event of a Change in Control, the Interest Factor
shall mean 120% of the semiannual applicable federal rate (AFR) as determined
under Code Section 1274(d).

 

1.17 “Joinder Agreement” means the Supplemental Director Retirement Plan Joinder
Agreement between Director and the Bank which sets forth the particulars of
Director’s Supplemental Retirement Benefit and/or other benefits to which
Director or Director’s Beneficiary become entitled under the Plan.

 

1.18 “Payout Period” means the time frame during which benefits payable
hereunder shall be distributed. Unless otherwise set forth herein or in
Director’s Joinder Agreement, payments generally shall be made in monthly
installments for 180 months commencing within thirty (30) days following the
occurrence of the event which triggers distribution or as set forth in the
applicable Section hereof, or if Director is a Specified Employee and the
distribution is due to Separation from Service (other than due to death or
Disability), commencing on the first business day of the seventh month following
such Separation from Service and continuing for the period set forth in
Director’s Joinder Agreement. For purposes of Code Section 409A, the payments
due hereunder shall be deemed a single payment. If elected by Director upon
execution of the Joinder Agreement, an Director’s (or Beneficiary’s) benefit may
be paid in a single lump payment.

 

1.19 “Plan Year” shall mean the calendar year.

 

1.20 “Separation from Service” (or “Separate from Service”) means Director’s
death, retirement or other termination of service with the Bank within the
meaning of Code Section 409A. The determination of whether an Director has had a
Separation from Service shall be made by applying the presumptions set forth in
the Treasury Regulations under Code Section 409A.

 

1.21 “Spouse” means the individual to whom Director is legally married at the
time of Director’s death, provided, however, that the term “Spouse” shall not
refer to an individual to whom Director is legally married at the time of death
if Director and such individual have entered into a formal separation agreement
(provided that such separation agreement does not provide otherwise or state
that such individual is entitled to a portion of the benefit hereunder) or
initiated divorce proceedings.

 

1.22 “Supplemental Retirement Benefit” means an annual amount (before taking
into account federal and state income taxes) payable commencing at Director’s
Benefit Age equal to the amount set forth in Director’s Joinder Agreement. The
Supplemental Retirement Benefit shall be payable in monthly installments
throughout the Payout Period, or if elected by Director, in a lump sum.
Notwithstanding anything herein to the contrary, in the event of a Change in
Control, and assuming that the conditions set forth in Section 3.4 hereof have
been satisfied, Director shall be entitled to the Supplemental Retirement
Benefit.

 

4



--------------------------------------------------------------------------------

1.23 “Survivor’s Benefit” means an annual amount payable to the Beneficiary in
monthly installments throughout the Payout Period, equal to the amount
designated in Director’s Joinder Agreement.

SECTION II

ESTABLISHMENT OF RABBI TRUST

The Bank intends to establish a rabbi trust into which the Bank intends to
contribute assets which shall be held therein, subject to the claims of the
Bank’s creditors in the event of the Bank’s “Insolvency” as defined in the
agreement which establishes such rabbi trust, until the contributed assets are
paid to Directors and their Beneficiaries in such manner and at such times as
specified in this Plan. It is the intention of the Bank to make contributions to
the rabbi trust to provide the Bank with a source of funds to assist it in
meeting the liabilities of this Plan. To the extent the language in this Plan is
modified by the language in the rabbi trust agreement, the rabbi trust agreement
shall supersede this Plan. Any contributions to the rabbi trust shall be made
during each Plan Year in accordance with the rabbi trust agreement. The amount
of such contribution(s) shall be equal to the full present value of all benefit
accruals under this Plan, if any, less: (i) previous contributions made on
behalf of Director to the rabbi trust, and (ii) earnings to date on all such
previous contributions. In the event of a Change in Control, the Bank shall
transfer to the rabbi trust within thirty (30) days prior to such Change in
Control, the present value (applying the Interest Factor applicable to a Change
in Control) of an amount sufficient to fully fund the Supplemental Retirement
Benefit for each Director covered by this Plan.

SECTION III

BENEFITS

 

3.1 Retirement Benefit. If Director is in service with the Bank until reaching
his Benefit Age, Director shall be entitled to the Supplemental Retirement
Benefit. Such benefit shall commence on the Benefit Eligibility Date and shall
be payable in monthly installments throughout the Payout Period, unless Director
has elected a lump sum payment at the time of execution of the Joinder
Agreement. In the event Director dies at any time after attaining his Benefit
Age, but prior to completion of all such payments due and owing hereunder, the
Bank shall pay to Director’s Beneficiary a continuation of the monthly
installments for the remainder of the Payout Period.

 

3.2 Survivor’s or Death Benefit.

 

  (a) If Director dies prior to Separation from Service, Director’s Beneficiary
shall be entitled to the Survivor’s Benefit. The Survivor’s Benefit shall
commence within thirty (30) days of Director’s death and shall be payable in
monthly installments throughout the Payout Period. Notwithstanding the
foregoing, Director may elect at the time of execution of Director’s Joinder
Agreement to have the present value of the Survivor’s Benefit paid in a lump sum
payment commencing within thirty (30) days of Director’s death. The lump sum
payment payable to Director’s Beneficiary shall be the present value of the
monthly installments otherwise payable.

 

  (b)

If Director dies following Separation from Service but prior to the commencement
of benefit payments to Director, Director’s Beneficiary shall be entitled to the
payment of the amount otherwise payable to Director under the applicable
Sub-section of this Section ID, commencing within thirty (30) days of Director’s
death and payable, except in the case of a Separation from Service under
Section 3.3 hereof, in monthly installments over the Payout Period.
Notwithstanding the foregoing, a Director may elect at the time of execution of

 

5



--------------------------------------------------------------------------------

 

Director’s Joinder Agreement to have the present value of such amount paid in a
lump sum payment to his or her Beneficiary.

 

3.3 Voluntary or Involuntary Separation from Service Prior to Benefit Age. If
Director has a voluntary or involuntary Separation from Service prior to the
attainment of Benefit Age, Director shall be entitled to Director’s Accrued
Benefit, determined at set forth herein. The Accrued Benefit, determined at
Director’s Separation from Service, shall be increased annually by the Interest
Factor until Benefit Age (such annually increased amount shall become the
“Accrued Benefit”). Thereafter, the Accrued Benefit shall be paid in a lump sum
payment at Director’s Benefit Eligibility Date. In the event Director dies prior
to his or her Benefit Age, or prior to the payment of the amount due hereunder,
the Bank shall pay Director’s Accrued Benefit, determined at the time of his
death, in a lump sum payment within thirty (30) days of Executive’s death.

 

3.4 Benefit Payable Following a Change in Control.

 

  (a) If a Change in Control occurs prior to a Director’s Separation from
Service, a Director shall be entitled to the full Supplemental Retirement
Benefit. Each Director may elect to receive the full Supplemental Retirement
Benefit in monthly installments over the Payout Period commencing at Executive’s
Benefit Ag or in a lump sum payment equal to the present value of Director’s
benefit, payable either at Director’s Benefit Age or within 30 days following
the Change in Control (without consideration to Separation from Service),
provided, however, that such alternative form of distribution shall be the
discounted present value of the monthly installments payable at Director’s
Benefit Age, and provided further, that for purposes of determining present
value, the Interest Factor applicable to a Change in Control shall apply. Such,
election, if made, shall be made upon initial entry into the Plan.

 

  (b) In the event that Director dies at any time following a Change in Control,
but prior to completion of all such payments due and owing hereunder, the Bank,
or its successor, shall pay to Director’s Beneficiary the amounts otherwise due
to Director. If payments have not commenced to Director, the Beneficiary shall
be entitled to Director’s full Supplemental Retirement Benefit, payable within
thirty days of Director’s death in accordance with Section 3.2(b) hereof.

 

3.5 Termination for Cause. If Director is terminated for Cause, all benefits
under this Plan shall be forfeited by Director and Director’s participation in
this Plan shall become null and void.

 

3.6 Disability Benefit. Notwithstanding any other provision hereof, if Director
terminates service due to Disability prior to his or her Benefit Age, Director
shall be entitled to receive the Disability Benefit hereunder. Director shall be
deemed to be “Disabled” or to have a “Disability” in any case in which it is
determined:

 

  (a) by a duly licensed physician selected by the Bank, that Director is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death, or last for a continuous period of not less than 12 months;

 

  (b) by reason of any medically determinable physical or mental impairment
which can be expected to result in death, or last for a continuous period of not
less than 12 months, that the Director is receiving income replacement benefits
for a period of not less than three months under an accident and health plan
covering employees of Director’s employer; or

 

6



--------------------------------------------------------------------------------

  (c) by the Social Security Administration, that Director is totally disabled.

The Disability Benefit shall be equivalent to Director’s Accrued Benefit at time
of Disability, increased annually by the Interest Factor until Director’s
Benefit Eligibility Date (such increased amount to become the “Accrued Benefit”
for all purposes hereunder). At Director’s Benefit Eligibility Date, the Accrued
Benefit shall be annuitized, using the Interest Factor, and shall be paid over
the Payout Period commencing at the later of age 65 or the date the Disability
is determined. At Director’s request, the Disability Benefit may be paid in a
lump sum payment within thirty (30) days of the Disability determination,
provided that the election of payment in a lump sum is made at the time of
execution of Director’s Joinder Agreement. In the event Director dies after the
Disability Benefit has commenced but before it is fully paid, Director’s
Beneficiary shall receive the remainder of the payments over the remaining
Payout Period. In the event Director dies at any time after termination of
service due to Disability but prior to commencement of the Disability Benefits,
the Bank shall pay Director’s Accrued Benefit (determined at the time of
Director’s death) to Director’s Beneficiary in accordance with the provisions of
Section 3.2(b) hereof.

 

3.7 Additional Death Benefit - Burial Expense. In addition to the
above-described death benefits, upon Director’s death, Director’s Beneficiary
shall be entitled to receive a one-time lump sum death benefit in the amount of
Ten Thousand ($10,000.00) Dollars. This benefit shall be provided specifically
for the purpose of providing payment for burial and/or funeral expenses of
Director. Such death benefit shall be payable within thirty (30) days of
Director’s death. Director’s Beneficiary shall not be entitled to such benefit
if Director is terminated for Cause prior to death.

SECTION IV

BENEFICIARY DESIGNATION

Director shall make an initial designation of primary and secondary
Beneficiaries upon execution of his Joinder Agreement and shall have the right
to change such designation, at any subsequent time, by submitting to the
Administrator, in substantially the form attached as Exhibit A, a written
designation of primary and secondary Beneficiaries. Any Beneficiary designation
made subsequent to execution of the Joinder Agreement shall become effective
only when receipt thereof is acknowledged in writing by the Administrator.

SECTION V

DIRECTOR’S RIGHT TO ASSETS:

ALIENABILITY AND ASSIGNMENT PROHIBITION

At no time shall Director be deemed to have any lien, right, title or interest
in or to any specific investment or asset of the Bank. The rights of Director,
any Beneficiary, or any other person claiming through Director under this Plan,
shall be solely those of an unsecured general creditor of the Bank. Director,
the Beneficiary, or any other person claiming through Director, shall only have
the right to receive from the Bank those payments so specified under this Plan.
Neither Director nor any Beneficiary under this Plan shall have any power or
right to transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of the benefits payable hereunder, nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by Director or his Beneficiary,
nor be transferable by operation of law in the event of bankruptcy, insolvency
or otherwise.

 

7



--------------------------------------------------------------------------------

SECTION VI

ADMINISTRATION & CLAIMS

 

6.1 Named Fiduciary and Administrator. The Bank shall be the Named Fiduciary and
Administrator of this Plan. As Administrator, the Bank shall be responsible for
the management, control and administration of the Plan as established herein.
The Administrator may delegate to others certain aspects of the management and
operational responsibilities of the Plan, including the service of advisors and
the delegation of ministerial duties to qualified individuals.

 

6.2 Claims Procedure and Arbitration. In the event that benefits under this Plan
are not paid to Director (or to his Beneficiary in the case of Director’s death)
and such claimants feel they are entitled to receive such benefits, then a
written claim must be made to the Administrator within sixty (60) days from the
date payments are refused. The Administrator shall review the written claim and,
if the claim is denied, in whole or in part, they shall provide in writing,
within thirty (30) days of receipt of such claim, their specific reasons for
such denial, reference to the provisions of this Plan or the Joinder Agreement
upon which the denial is based, and any additional material or information
necessary to perfect the claim. Such writing by the Administrator shall further
indicate the additional steps which must be undertaken by claimants if an
additional review of the claim denial is desired.

If claimants desire a second review, they shall notify the Administrator in
writing within thirty (30) days of the first claim denial. Claimants may review
this Plan, the Joinder Agreement or any documents relating thereto and submit
any issues and comments, in writing, they may feel appropriate. In its sole
discretion, the Administrator shall then review the second claim and provide a
written decision within thirty (30) days of receipt of such claim. This decision
shall state the specific reasons for the decision and shall include reference to
specific provisions of this Plan or the Joinder Agreement upon which the
decision is based.

If claimants continue to dispute the benefit denial based upon completed
performance of this Plan and the Joinder Agreement or the meaning and effect of
the terms and conditions thereof, it shall be settled by arbitration
administered by the American Arbitration Association (“AAA”) under its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

SECTION VII

MISCELLANEOUS

 

7.1 No Effect on Service Rights. Nothing contained herein will confer upon
Director the right to be retained in the service of the Bank nor limit the right
of the Bank to discharge or otherwise deal with Director without regard to the
existence of the Plan.

 

7.2 State Law. The Plan is established under, and will be construed according
to, the laws of the State of Georgia.

 

7.3

Severability and Interpretation of Provisions. In the event that any of the
provisions of this Plan or portion hereof are held to be inoperative or invalid
by any court of competent jurisdiction, or in the event that any provision is
found to violate Code Section 409A and would subject Director to additional
taxes and interest on the amounts deferred hereunder, or in the event that any
legislation adopted by any governmental body having jurisdiction over the Bank
would be retroactively applied to invalidate this Plan or any provision hereof
or cause the benefits

 

8



--------------------------------------------------------------------------------

 

hereunder to be taxable, then: (1) insofar as is reasonable, effect will be
given to the intent manifested in the provisions held invalid or inoperative,
and (2) the validity and enforceability of the remaining provisions will not be
affected thereby. In the event that the intent of any provision shall need to be
construed in a manner to avoid taxability, such construction shall be made by
the Administrator in a manner that would manifest to the maximum extent possible
the original meaning of such provisions.

 

7.4 Incapacity of Recipient. In the event Director is declared incompetent and a
conservator or other person legally charged with the care of his person or
Estate is appointed, any benefits under the Plan to which such Director is
entitled shall be paid to such conservator or other person legally charged with
the care of his person or Estate.

 

7.5 Unclaimed Benefit. Director shall keep the Bank informed of his or her
current address and the current address of his Beneficiaries. If the location of
Director is not made known to the Bank, the Bank shall delay payment of
Director’s benefit payment(s) until the location of Director is made known to
the Bank; however, the Bank shall only be obligated to hold such benefit
payment(s) for Director until the expiration of five (5) years. Upon expiration
of the five (5) year period, the Bank may discharge its obligation by payment to
Director’s Beneficiary. If the location of Director’s Beneficiary is not known
to the Bank, Director and his Beneficiary(ies) shall thereupon forfeit any
rights to the balance, if any, of any benefits provided for such Director and/or
Beneficiary under this Plan.

 

7.6 Limitations on Liability. Notwithstanding any of the preceding provisions of
the Plan, no individual acting as an employee or agent of the Bank, or as a
member of the Board of the Bank shall be personally liable to Director or any
other person for any claim, loss, liability or expense incurred in connection
with the Plan.

 

7.7 Gender. Whenever in this Plan words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

 

7.8 Suicide. Notwithstanding anything to the contrary in this Plan, if an
Director’s death results from suicide, whether sane or insane, within twenty-six
(26) months after the execution of his Joinder Agreement, the maximum benefit
payable to Director’s Beneficiary will be Director’s Accrued Benefit at the time
of his or her death.

 

7.9 Inurement. This Plan shall be binding upon and shall inure to the benefit of
the Bank, its successors and assigns, and Director, his successors, heirs,
executors, administrators, and Beneficiaries.

 

7.10

Acceleration of Payments. Except as specifically permitted herein or in other
sections of this Plan, no acceleration of the time or schedule of any payment
may be made hereunder. Notwithstanding the foregoing, payments may be
accelerated hereunder by the Bank, in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4) and any subsequent guidance issued by the
United States Treasury Department. Accordingly, payments may be accelerated, in
accordance with requirements and conditions of the Treasury Regulations (or
subsequent guidance) in the following circumstances: (i) as a result of certain
domestic relations orders; (ii) in compliance with ethics agreements with the
Federal Government; (iii) in compliance with ethics laws or conflicts of
interest laws; (iv) in limited cash-outs (but not in excess of the limit under
Code Section 402(g)(l)(B)); (v) in the case of certain distributions to avoid a
non-allocation year under Code Section 409(p); (vi) to apply certain offsets in
satisfaction

 

9



--------------------------------------------------------------------------------

 

of a debt of Director to the Bank; (vii) in satisfaction of certain bona fide
disputes between Director and the Bank; or (viii) for any other purpose set
forth in the Treasury Regulations and subsequent guidance.

 

7.11 Headings. Headings and sub-headings in this Plan are inserted for reference
and convenience only and shall not be deemed a part of this Plan.

 

7.12 12 U.S.C. § 1828(k). Any payments made to Director pursuant to this Plan or
otherwise are subject to and conditioned upon compliance with 12 U.S.C. §
1828(k) or any regulations promulgated thereunder.

 

7.13 Payment of Service and Code Section 409A Taxes. Any distribution under this
Plan shall be reduced by the amount of any taxes required to be withheld from
such distribution. This Plan shall permit the acceleration of the time or
schedule of a payment to pay service-related taxes as permitted under Treasury
Regulation Section 1.409A-3(j) or to pay any taxes that may become due at any
time that the arrangement fails to meet the requirements of Code Section 409 A
and the regulations and other guidance promulgated thereunder. In the latter
case, such payments shall not exceed the amount required to be included in
income as the result of the failure to comply with the requirements of Code
Section 409A.

SECTION VIII

AMENDMENT/TERMINATION

 

8.1 This Plan shall not be amended or modified at any time, in whole or part,
without the mutual written consent of Director and the Bank, except to the
extent necessary to comply with applicable laws.

 

8.2 Termination of Plan.

(a) Partial Termination. The Board may partially terminate the Plan by freezing
future accruals if, in its judgment, the tax or accounting effects of the
continuance of the Plan, or potential payments thereunder, would not be in the
best interests of the Bank, provided, however, the Plan may not be terminated
following a Change in Control unless the Directors consent.

(b) Complete Termination. Subject to the requirements of Code Section 409A, in
the event of complete termination of the Plan, the Plan shall cease to operate
and the Bank shall pay out to Director his benefit as if Director had terminated
service as of the effective date of the complete termination. Such complete
termination of the Plan shall occur only under the following circumstances and
conditions:

 

  (i) The Board may terminate the Plan within 12 months of a corporate
dissolution taxed under Code Section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(l)(A), provided that the amounts deferred under
the Plan (e.g., the Accrued Benefit) are included in Director’s gross income in
the latest of (i) the calendar year in which the Plan terminates; (ii) the
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.

 

  (ii)

The Board may terminate the Plan by Board action taken within the 30 days
preceding a Change in Control (but not following a Change in Control), provided
that the Plan shall only be treated as terminated if all substantially similar

 

10



--------------------------------------------------------------------------------

 

arrangements sponsored by the Bank are terminated so that Director and all
participants under substantially similar arrangements are required to receive
all amounts of compensation deferred under the terminated arrangements within 12
months of the date of the termination of the arrangements. Following the
termination of the Plan, the amount payable to Director shall be the amount to
which Director is entitled upon a Change in Control, as set forth in Director’s
Joinder Agreement.

SECTION IX

EXECUTION

 

9.1 This Plan sets forth the entire understanding of the parties hereto with
respect to the transactions contemplated hereby, and any previous agreements or
understandings between the parties hereto regarding the subject matter hereof
are merged into and superseded by this Plan.

 

9.2 This Plan shall be executed in duplicate, each copy of which, when so
executed and delivered, shall be an original, but both copies shall together
constitute one and the same instrument.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank has caused this Plan to be executed on this 20 day
of September, 2007.

 

ATTEST:     CRESCENT BANK AND TRUST COMPANY /s/ Janie Whitfield     By:   /s/ J.
Donald Boggus, Jr. Secretary     Title:   CEO ATTEST:     CRESCENT BANKING
COMPANY /s/ Charles A. Gehrmann     By:   /s/ J. Donald Boggus, Jr. Secretary  
  Title:   CEO

 

12